                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA


GWICH’IN STEERING COMMITTEE, et
al.,

                    Plaintiffs,
                                              Case No. 3:20-cv-00204-SLG
             v.

DAVID L. BERNHARDT, in his official
capacity as Secretary of the United States
Department of the Interior, et al.,

                    Defendants,

           and

NORTH SLOPE BOROUGH, et al.,

                    Intervenor-Defendants.


   ORDER GRANTING JOINT MOTION AND STIPULATION TO EXPEDITE
     CONSIDERATION OF PLAINTIFFS’ MOTION FOR TEMPORARY
       RESTRAINING ORDER AND PRELIMINARY INJUNCTION

      Before the Court at Docket 48 is Plaintiffs and Federal Defendants’ Joint

Motion and Stipulation to Expedite Consideration.          Intervenor-Defendant

Associations filed a response indicating they would comply with the proposed

briefing schedule. Upon consideration of the motion made pursuant to Local Civil

Rule 7.3, and good cause being shown, IT IS ORDERED that the motion is hereby

GRANTED. Consideration of Plaintiffs’ Motion for Temporary Restraining Order

and Preliminary Injunction is expedited. Plaintiffs have filed their motion for




        Case 3:20-cv-00204-SLG Document 52 Filed 12/16/20 Page 1 of 2
preliminary injunctive relief on December 15, 2020 at Docket 47. Defendants and

Intervenor-Defendants will file their responses by December 23, 2020. Plaintiffs

will file any reply by December 30, 2020. The Court will endeavor to enter a ruling

on the motion by January 6, 2021.

       DATED this 16th day of December, 2020 at Anchorage, Alaska.

                                                  /s/ Sharon L Gleason
                                                  UNITED STATES DISTRICT JUDGE




Case No. 3:20-cv-00204-SLG, Gwich’in Steering Committee, et al. v. Bernhardt, et al.
Order re Joint Motion and Stipulation to Expedite Consideration
Page 2 of 2
         Case 3:20-cv-00204-SLG Document 52 Filed 12/16/20 Page 2 of 2
